Citation Nr: 1315590	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  11-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of cellulitis in the right hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO in Waco, Texas, which, in relevant part, continued a noncompensable rating for a scar of the right hand as residuals of cellulitis.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a March 2012 hearing at the RO.  A transcript has been associated with the file.

The Board remanded this issue in an October 2012 decision.  It returns now for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's scar, as a residual of cellulitis of the right hand, is not of the head, face or neck, is superficial, stable, not painful on examination, is less than 144 square inches, and does not cause limitation of motion or limitation of function.  

2.  The Veteran has no orthopedic residuals of cellulitis of the right hand.

3.  The Veteran has no neurological residuals of cellulitis of the right hand.

4.  The schedular criteria are adequate to rate the Veteran's residuals of cellulitis of the right hand.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of cellulitis in the right hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, 4.118, Diagnostic Code (DC) 7801, 4.124a (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for a compensable rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A June 2007 letter fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in November 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are of record.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran appropriate VA examinations in May 2010 and February 2013.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The May 2010 and February 2013 VA examination reports are thorough and address the ratings criteria for scars and the possibility of other potentially applicable ratings for orthopedic and neurological disorders.  These are supported by private treatment records submitted by the Veteran.  The examinations, in conjunction with the remaining evidence of record, is sufficient to determine that the ratings criteria are adequate to rate the Veteran's disability.  The examinations in this case are an adequate basis on which to adjudicate the claim.

Regarding the March 2012 Board personal hearing, when conducting a hearing, a Veterans Law Judge (VLJ) must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 38 C.F.R. § 3.103 (2012).  The VLJ also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  See Bryant, 23 Vet. App. at 497.  Here, during the March 2012 Board personal hearing, the VLJ specifically noted the issues on appeal.  Then, having heard the Veteran's evidence, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the VLJ asked for evidence that might be used to substantiate the Veteran's claim for increased rating for the right hand.  The VLJ queried the Veteran specifically regarding the current extent of the Veteran's right hand.  The VLJ asked if the Veteran was seeking VA treatment.  He indicated his only VA treatment was in 1947, but did not indicate that the treatment was relevant.  During the course of developing this claim, the Veteran submitted an authorized release form to obtain records from Providence Adult and Senior Care.  Relevant records were obtained by the RO and the Veteran submitted some additional records independently.  The Board notes that the Veteran had already provided or had the RO obtain outstanding private treatment records and denied recent VA treatment during the hearing before the undersigned.  Therefore, the VLJ substantially complied with the requirements of 38 C.F.R. § 3.103.  See Bryant, 23 Vet. App. at 496-97.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in October 2012 to provide the Veteran with a VA examination to obtain a medical opinion regarding the extent of his residuals of right hand cellulitis disability concerning orthopedic and neurological residuals.  The examination occurred in February 2013.  That examination is adequate, as discussed above.  The Board finds that the RO complied substantially with October 2012 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

Disability Rating

The Veteran contends that he is entitled to a compensable rating for his right hand cellulitis residuals.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 C.F.R. § 3.102 (2012).


Disability Rating for a Scar

To this point, the Veteran's cellulitis residuals have been rated under Diagnostic Code (DC) 7805, for scars causing limitation of motion.  See 38 C.F.R. § 4.118 (2012).  The Veteran asserted in his claim for an increased rating, in several lay statements, and during his March 2012 travel Board hearing that an increased rating is warranted for a service-connected disability of the right hand based on symptoms related to limitation of function, limitation of motion, and loss of grip strength and dexterity in the right hand.  The Board begins with the existing scar rating.

The Board notes that the Veteran was initially seen for a November 2007 fee-basis examination in connection with his increased rating claim.  The examination report identifies two scars of the right hand, one 3 cm. by 0.3 cm. and the other 2 cm. by 2.5 cm.  The Veteran was service-connected for only one scar as a result of his cellulitis treatment, as only one incision was made.  The Veteran had removal of squamous cell skin cancer from his right hand in January 2003, with excision of a 17 mm. by 14 mm. section of skin and grafting.  The second scar identified in the November 2007 examination report appears to be the grafting site.  

The Board must address issues reasonably raised by the record in deciding increased rating appeals.  See generally Barringer v. Peake, 22 Vet. App. 242 (2008).  The Veteran is not service-connected for squamous cell skin cancer or its residuals.  He has not contended that he should be service-connected for the cancer or its residuals on any basis.  His private treatment reports show initial treatment in 2003, almost sixty years after separation from service.  There is no mention of a relationship between the skin cancer and the service-connected residuals of cellulitis.  The February 2013 VA examination report indicates that the skin cancer was not a result of his in-service cellulitis.  The Board finds that the second scar is not a part of the Veteran's service-connected residuals of cellulitis and that separate service connection is not reasonably raised by the record.  See Barringer.  

The Veteran filed his claim for an increased rating in March 2007.  The criteria for evaluating scars, under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  The revisions were specifically limited to claims filed on or after October 23, 2008.  As the Veteran's claim for increase was filed in December 2006, the revised schedular rating criteria are not applicable in this decision.  A claimant must request reevaluation under the new criteria for them to apply.  See 38 C.F.R. § 4.118 (2012).  DC 7800 pertains to the head, face and neck and is not applicable.  38 C.F.R. § 4.118 (2008).  DCs 7801-7805 are relevant to this case.

Under the regulations prior to October 23, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  38 C.F.R. § 4.118 (2008).  A deep scar is one associated with underlying soft tissue damage.  The November 2007 fee-basis examination report indicates that there was no underlying tissue loss.  This is the incorrect finding, as the criterion is damage, not loss.  The May 2010 fee-basis examination report is the only evidence developed during the instant appeal to address whether there is underlying soft tissue damage.  The examiner indicated that there was not.  Similarly, the report found that there was no limitation of motion.  Thus, neither the prior nor current version of DC 7801 would result in a benefit to the Veteran.  

Under the regulations prior to October 23, 2008, Diagnostic Code 7802 provides a 10 percent rating for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion provided the scar involved an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 (2008).  The November 2007 fee-basis examination report states that the scar was 3 cm. by 0.3 cm.  The May 2010 fee-basis examination report states that the Veteran's scar measured 2 cm by 0.2 cm.  Under either measurement, the Veteran's scar is substantially less than 144 square inches.  Thus, the criteria for a compensable rating are not met.  

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7803 provides a 10 percent rating for superficial, unstable scars.  38 C.F.R. § 4.118 (2008).  Separately, the prior version of DC 7804 provided a compensable rating for painful scars.  The November 2007 fee-basis examination report states that there was no instability in the scar.  The Veteran reported a history without exudation, ulcer formation, itching, shedding, or crusting.  At his May 2010 fee-basis examination, the scar was noted to be superficial.  The scar was not painful on examination and the Veteran denied pain in reporting his history.  The Board notes that the Veteran has reported pain in his right hand in his statements during the course of this appeal, but these are related to his allegations of right hand damage, addressed below.  He has not alleged that the scar is itself painful.  Under either version of the regulations, an unstable scar is one where there is frequent loss of covering of the skin over the scar.  The November 2007 and May 2010 fee-basis examination reports indicate that the scar is stable.  Thus, the Board concludes that a compensable rating is not warranted under either the prior DCs 7803 and 7804.  

Finally, under the prior version of Diagnostic Code 7805, scars may be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).  The November 2007 and May 2010 fee-basis examination reports and the February 2013 VA examination report state that he does not have limitation of motion due to the scar.  As with his allegations of pain, the Veteran alleges a general weakness and pain in his right hand which are not specific to his scar.  The Board concludes that a rating is not warranted under DC 7805 for limitation of motion due to the scar.  


Disability Rating for Residuals Other Than a Scar

The Veteran asserted in his claim for an increased rating, in several lay statements, and during his March 2012 travel Board hearing that an increased rating is warranted for a service-connected disability of the right hand based on symptoms related to limitation of function, limitation of motion, and loss of grip strength an dexterity in the right hand.  In a November 2007 statement, the Veteran stated that he was seeking compensation for internal damage to his right hand from the cellulitis infection he suffered during service.  The Veteran objected to the brevity of his 2007 fee-basis examination and to the RO not discussing the MRI he sent.  In a July 2009 statement, he indicated that his hand was deformed and of limited use.  In a February 2010 statement, he indicated that he had permanent damage to his right hand and could not return to his work in the military or to his former civilian employment as an electrician.  He reported "considerable problems" and two operations for cancer on the middle finger.  His February 2011 Form 9 states that he was seeking compensation for limitation of motion and loss of strength in his right hand.  He has submitted an October 1999 private MRI report of his right hand in support of his claim.  

The Veteran does not have the requisite medical knowledge or training to provide a medical opinion.  Accordingly, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He may provide lay evidence.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has submitted statements that his handwriting was significantly impaired after service because of the cellulitis infection, that he could not work as an electrician because he could not handle the tools, and that he could no longer play the clarinet after the cellulitis infection.  During his November 2007 fee-basis examination report, the Veteran reported that he had sent a MRI copy to VA that indicated internal damage to the nerves and ligaments of his right hand.  The Veteran is generally competent to report that he could not play the clarinet or work as an electrician.  He is also competent to repeat the contents of a medical report.  

The MRI report does not support the Veteran's statements.  An October 1999 MRI report states that the right hand was evaluated.  He had irregular decreased T1 and T2 signal in the distal third metacarpal located at the metacarpal phalangeal joint with a small joint effusion.  Small effusions were also present in the second and fourth metacarpal phalangeal joints as well.  No other significant bony abnormality was present.  The surrounding soft tissues appeared within normal limits.  The flexor and extensor tendons appeared normal.  No soft tissue mass was identified.  No abnormal T2 signal was associated with the adjacent muscles or tendons.  The impression was a minimal irregular signal in the distal third metacarpal phalangeal joint with a small joint effusion.  The findings were considered most consistent with degenerative changes.  There is no statement that he had either nerve damage or ligament damage.  On the contrary, the ligament findings were within normal limits.  There were no neurological findings at all.

The Veteran's private treatment records also do not support his statements.  Records from December 2001 and December 2007 state that the Veteran had a sensory neuropathy of his left, not right, hand.  He did not have specific complaints related to the right hand when seeking treatment for the left.  

The Veteran was provided a neurological evaluation at his February 2013 VA examination.  The Veteran complained that his right little finger was larger than his left little finger.  He also complained of being unable to use heavy tools after his treatment for cellulitis.  The examination report contains an extensive evaluation of the Veteran's orthopedic and neurological functioning.  He had full range of motion and no limitation of motion following repetitive testing.  The Veteran's sensory, motor, and reflex function were fully intact.  All motor testing in the right hand was 5/5.  The radial, median, and ulnar nerves were all found to be normal.  The Veteran did not have a peripheral neuropathy affecting the right hand.  The examiner indicated that the Veteran had a mild swelling of the little finger and a diagnosis of squamous cell carcinoma of the middle finger.  The examiner stated that there was no nexus between either of those conditions and the cellulitis for which the Veteran was treated in service.  The examiner indicated that the Veteran had no findings or complaints of a peripheral neuropathy in the right hand.  The enlargement of the little finger was slight compared to the left, but was more likely than not related to arthritis changes in his right hand associated with right-handedness.  

The Board gives the February 2013 medical opinion greater weight than the Veteran's contentions that he has additional, as yet uncompensated, damage of the right hand due to in-service cellulitis.  The Veteran has not competently and credibly alleged that there is additional ligament or nerve damage in his right hand.  The October 1999 MRI report, his 2001 and 2007 private treatment reports, the November 2007, May 2010, and February 2013 examination reports do not support the proposition that he has additional disability in the right hand beyond the surgical scar.  The Veteran evidence indicates arthritis in his right hand, which has not been related to in the service-connected residuals of cellulitis by a medical opinion.  The Veteran insists otherwise, but he is not competent to offer an etiology opinion, only to report his subjective symptoms.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has any orthopedic or neurological disorders of the right hand as residuals of his in-service cellulitis and treatment for the condition.  As a result, the Board concludes that inquiry into appropriate ratings criteria for orthopedic or neurological complaints is not warranted.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular criteria are adequate to rate the Veteran's cellulitis residuals disability.  His complaints of limitation of function, limitation of motion, and loss of grip strength and dexterity in the right hand have been attributed to degenerative changes in his hand that have not been associated with his cellulitis infection.  The Board has attempted to support the Veteran's complaints but the preponderance of the evidence is against incorporating those symptoms into his rating.  The Veteran presents no significant complaints regarding the scar resulting from his cellulitis treatment.  In the absence of residuals beyond the scar, the Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

The Veteran has stated repeatedly that his residuals of cellulitis prevented him from working as an electrician.  Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Although the Veteran stated that he could not work as an electrician, he did not say that he could not work.  The Veteran testified before the undersigned and the claims file reflects that he received retraining through VA and had a long career in spite of the right hand residuals of cellulitis.  The Board finds that TDIU has not been reasonably raised because none of the evidence, either lay or medical, tends to show that the right hand disability has rendered the Veteran unemployable.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A compensable evaluation for residuals of cellulitis in the right hand is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


